Citation Nr: 1313800	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  10-44 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lesions of the arms, back, and nose.  

2.  Entitlement to service connection for lesions of the arms, back, and nose, to include as due to exposure to herbicides.  

3.  Whether the rating reduction from 30 percent to 20 percent, effective May 1, 2010, for service-connected residuals, shell fragment wound, left upper eyelid, was proper, to include whether a higher disability rating is warranted.    

4.  Whether the rating reduction from 20 percent to 0 percent, effective March 1, 2011, for service-connected residuals, shell fragment wound, left upper eyelid, was proper.  

5.  Entitlement to an increased rating for service-connected residuals, shell fragment wound, left upper eyelid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1968.  

These matters come before the Board of Veterans' Appeals (Board) from February 2010 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Cheyenne, Wyoming.  

A video conference hearing was held in November 2011, with the appellant sitting at the RO and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony is associated with the claims folder.

In November 2011, the Veteran submitted additional medical evidence accompanied by a written waiver of initial RO consideration of the evidence.  This evidence thus is accepted for inclusion in the record on appeal.

In the December 2010 rating decision, in part, the RO declined to reopen the claim of service connection for lesions of arms, back, and nose.  The Veteran submitted a timely notice of disagreement in December 2010.  The RO issued a statement of the case in July 2011 and the Veteran returned the attached VA Form 9 in September 2011.  The Veteran checked the box that read: "I want to appeal all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  The Board notes that the Veteran only presented argument relating to his service-connected left eye disability, but the Board finds that the checked box indicates that the Veteran wanted to appeal the issue of whether new and material evidence has been received to reopen the claim of service connection for lesions of arms, back, and nose.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Therefore, the issue is properly appealed and before the Board.

The issues of entitlement to service connection for lesions of the arms, back, and nose, to include as due to exposure to herbicides, whether the rating reduction from 30 percent to 20 percent, effective May 1, 2010, for service-connected residuals, shell fragment wound, left upper eyelid, was proper, to include whether a higher disability rating is warranted, and whether the rating reduction from 20 percent to 0 percent, effective March 1, 2011, for service-connected residuals, shell fragment wound, left upper eyelid, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for lesions of the arms, back, and nose; no appeal was taken from that determination.

2.  Some of the evidence submitted subsequent to the last final RO decision is new and material, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for lesions of the arms, back, and nose, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final as to the denial of entitlement to service connection for lesions of the arms, back, and nose.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received and the claim of entitlement to service connection for lesions of the arms, back, and nose, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's petition to reopen the claim of entitlement to service connection for lesions of the arms, back, and nose, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369.

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.  § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

In September 2007, the Veteran submitted a claim of entitlement to service connection for lesions of the arms, back, and nose.  The issue of entitlement to service connection for lesions of the arms, back, and nose, was denied by the RO in a July 2008 rating decision.  The RO explained that the service treatment records revealed no evidence of any skin condition and that the reports only showed dry skin in 2004.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the previous final denial, in July 2008, included the service treatment records, private medical records, VA examination reports, and VA medical records.  

The evidence added to the record subsequent to the last final denial includes statements and testimony from the Veteran, private medical records, and VA examination reports.  

During the November 2011 video conference hearing, the Veteran testified that he did not have any rashes or skin lesions in service, but that he first noticed a rash two to two to three or four years after separation from active service.  He stated that he went to a doctor in Denver and that she gave him ointment in 1969 or 1970.  He also stated that his VA physician at the Sheridan VA Medical Center removed three lesions and one on his arm.  During the hearing, the Veteran's representative described the lesion on the Veteran's arm as a rash, but it also looked like a severe bruising.  He stated that he had one lesion left that the doctor did not remove.   

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 2008 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for lesions of the arms, back, and nose.  As discussed above, the Veteran and his representative testified to the presence of a current skin lesion and the Veteran stated that he observed skin problems shortly after separation from active service.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The testimony is "new" in that it was not before the RO at the time of the July 2008 rating decision.  The testimony is also "material" as it relates to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran has a current disability and/or whether the disability is related to service.  The Board finds that the Veteran's testimony and those of his representative raise a reasonable possibility of substantiating the claim as the testimony indicates that the Veteran has a current skin lesion on his arm.  The Veteran and his representative are considered competent to describe the presence and manifestations of the observed lesion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The Veteran also indicated that some of his skin problems began shortly after separation from active service, suggesting a link to service.  The United States Court of Appeals for Veterans Claims (Court) determined that the requirement of the new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id.  Therefore, the Board finds that the testimony of the Veteran and his representative is new and material evidence and the claim for service connection for lesions of the arms, back, and nose, is reopened.  38 C.F.R.  § 3.156(a).  However, additional development is required prior to de novo adjudication of the claim by the Board, as will be addressed in the remand portion below.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a lesions of the arms, back, and nose, is reopened.  


REMAND

Having reopened the Veteran's claim, the Board finds that additional development is required prior to adjudicating the claim on the merits.  During the video conference hearing, the Veteran reported that he had several skin lesions removed by his doctor at the Sheridan, Wyoming VAMC.  See hearing transcript page 12.  He stated that he has one more lesion that must be removed, which was described by the Veteran's representative as a rash that looked like a severe bruising.  A review of the claims file shows that the most recent VA treatment records from the Sheridan, Wyoming VAMC are dated in March 2008, more than four years ago.  The records do not reflect removal of lesions.  However, given the Veteran's testimony that indicates additional VA treatment since that time, the identified VA medical records must be obtained.    

In addition, the Veteran has not been afforded a VA examination with respect to his claim for service connection for lesions of the arms, back, and nose.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the medical evidence at this time is limited with respect to the Veteran's claimed disability.  However, the Veteran and his representative provided competent testimony regarding the visible manifestations of a lesion on the Veteran's arm.  In addition, the Veteran indicated that he had lesions removed at the Sheridan, Wyoming VAMC- the identified records are being requested on remand.   The Veteran has also stated that he experienced skin problems shortly after separation from active service and believes that his skin problems are related to exposure to Agent Orange.  Although the current record does not reveal a diagnosis of a skin condition listed as a presumptive condition related to exposure to herbicides, the Veteran has reported his belief that he felt that his exposure to Agent Orange caused these lesions.  The Veteran's DD Form 214 also reflects that he served in Vietnam during the Vietnam War era and is presumed to have been exposed to Agent Orange.  In light of the above, the Board finds that a VA examination is required.  

With respect to the remaining issues, for the purposes of clarity, the Board will discuss the procedural history.  In February 2009, the Veteran requested a disability rating in excess of 30 percent for his service-connected residuals, shell fragment wound, left upper eyelid.  The Veteran was provided VA examinations in March 2008 and March 2009.  In July 2009, the RO proposed to reduce the Veteran's service-connected disability rating from 30 percent to 10 percent.  In a February 2010 rating decision, the Veteran's service-connected residuals, shell fragment wound, left upper eyelid, was decreased from 30 percent to 20 percent, effective May 1, 2010.  The Veteran submitted a timely notice of disagreement in February 2010.  A statement of the case was issued in August 2010, wherein the RO explained that the Veteran's disability rating was reduced from 30 percent to 20 percent, effective May 1, 2010, and that a higher disability rating was not warranted.  In August 2010, the RO proposed to reduce the disability rating for the service-connected residuals, shell fragment wound, left upper eyelid from 20 percent to 0 percent, effective March 1, 2011.  In October 2010, the Veteran filed a VA Form 9 with respect to whether the reduction of the disability rating from 30 percent to 20 percent, effective May 1, 2010, was proper, to include whether a higher disability rating is warranted.  In a December 2010 rating decision, the RO reduced the disability rating for the Veteran's disability from 20 percent to 0 percent, effective March 1, 2011, and the RO declined to reopen the claim of service connection for lesions of the arms, back, and nose.  The Veteran submitted a notice of disagreement in December 2010 with respect to the denial of service connection for lesions of the arms, back, and nose.  In January 2011, the Veteran submitted a VA Form 9, interpreted as a notice of disagreement, with the reduction of 20 percent to 0 percent in the December 2010 rating decision.  In July 2011, a statement of the case was issued with respect to the issue as to whether new and material evidence has been submitted to reopen a claim of service connection for lesions of the arms, back, and nose.  A VA Form 9 was submitted in September 2011 and the Veteran noted his difficulties with his left eye.  The VA Form 9 was accepted as an appeal for the claim of whether new and material evidence has been submitted to reopen a claim of service connection for lesions of the arms, back, and nose.  

In reviewing the above procedural actions, the Board notes that the issues as to the propriety of the rating reduction of 30 percent to 20 percent, effective May 1, 2010, to include whether a higher disability rating is warranted and the issue of whether new and material evidence to reopen the claim of service connection for lesions of the arms, back, and nose, was appealed by the Veteran.  However, with respect to the issue as to the propriety of the rating reduction for the Veteran's left eye disability from 20 percent to 0 percent, effective March 1, 2011, the Board notes that the Veteran submitted a notice of disagreement in January 2011 with respect to whether the reduction from 20 percent to 0 percent, effective March 1, 2011, was proper.  However, the RO only issued a statement of the case with respect to whether new and material evidence has been submitted to reopen a claim of service connection for lesions of the arms, back, and nose.  The Veteran was not provided with a statement of the case with respect to issue of whether the reduction of the Veteran's disability from 20 percent to 0 percent, effective March 1, 2011, was proper.  The Court has now made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issue of whether the reduction of the disability rating of his service-connected disability from 20 percent to 0 percent, effective March 1, 2011, was proper.

With respect to the remaining issue on appeal - whether the rating reduction of 30 percent to 20 percent for service-connected residuals, shell fragment wound, left upper eyelid, effective May 1, 2010, was proper, to include whether a higher disability rating is warranted, additional development is required.  

In a March 2009 statement, the Veteran reported that he received VA treatment for his eye disability at the VA Medical Centers (VAMCs) in Cheyenne, Wyoming and Sheridan, Wyoming.  He also stated that he received treatment at the VA Medical Center in Denver, Colorado (VA Eastern Colorado Health Care System (ECHCS)).  The most recent records from the Sheridan, Wyoming VAMC were printed in March 2008.  The record does not reflect that the RO requested more recent records from the Sheridan, Wyoming VAMC or records from the VAMCs in Cheyenne, Wyoming or Denver, Colorado.  Although rating reductions are decided based on the evidence of record, VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO/AMC should make efforts to obtain the identified VA medical records.  

The Board also finds that the Veteran should be provided a new VA examination with respect to his service-connected disability.  The Veteran was provided VA examinations in March 2008 and March 2009, wherein the examiners explained that the Veteran had a piece of shrapnel penetrate the skin on the inner aspect of his left eyelid while serving in Vietnam.  The examiners opined that it would be mere speculation to opine as to whether the Veteran's visual field defects were a result of injury from shrapnel.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).  During his November 2011 hearing, the Veteran testified that his disability has worsened and that he experiences symptoms such as irritation and watering of the eye-symptoms which were not considered by the March 2008 and March 2009 VA examiners.  Furthermore, the complete record was not before the VA examiners at the time of the prior VA examinations to include the evidence submitted by the Veteran and the VA treatment records that are being requested on remand.  Therefore, on remand, a new VA examination should be completed.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the veteran's claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a statement of the case with respect to the issue of whether the rating reduction from 20 percent to 0 percent, for service-connected residuals, shell fragment wounds, left upper eyelid, effective March 1, 2011, was proper.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2012).  If a timely substantive appeal is filed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  Obtain all VA medical records from the VA Medical Center in Sheridan, Wyoming, from March 2008 and obtain all VA medical records from the VA Medical Centers in Cheyenne, Wyoming and Denver, Colorado.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e) (2012).

3.  Schedule the Veteran for a VA examination with respect to his claim for service connection for lesions of the arms, back, and nose.  The examiner should note the Veteran's assertions related to lesions and any residuals resulting from removal of the lesions.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent probability or greater) that any lesions of the arms, back, and nose, had their onset in active service or are otherwise causally or etiologically related to active service, to include but not limited to exposure to Agent Orange.  

The examiner should discuss the Veteran's assertions of witnessing skin problems shortly after his separation from active service.  Applicable law provides that service connection may be established for a disease initially demonstrated subsequent to service if it is shown to be etiologically related to service.  38 C.F.R. § 3.303(d) (2012).

The VA clinician is requested to provide a complete rationale for any opinion provided. 

4.  The Veteran should be scheduled for a new VA examination by an appropriate physician to determine the current nature and severity of the Veteran's service-connected residuals, shell fragment wound, left upper eyelid.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be undertaken.  With respect to the Veteran's disability, the examiner should describe in detail all current symptoms.  

Corrected and uncorrected central visual acuity for distance and near should be measured for both eyes based on the Snellen's test type or equivalent.  Visual fields should also be obtained for both eyes.  

Any completed Goldmann chart should be included with the examination report in addition to the conversion of graphical findings on Goldmann perimeter charts to numerical findings at the eight principal meridians.  

The examiner should provide a complete description of scarring related to the service-connected residuals, shell fragment wound, left upper eyelid, to include the size of the area involved and whether any scar(s) are painful.

The examiner must provide a complete rationale for all opinions reached.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
U.R. POWELL	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


